UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 POSITIVEID CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: December 22, 2011 Dear Stockholder: You are cordially invited to attend a Special Meeting of Stockholders of PositiveID Corporation, or the Company, which will be held on January 27, 2012, at 8:00 a.m., Eastern Standard Time, at our principal executive offices located at 1690 South Congress Avenue, Suite 200, Delray Beach, Florida 33445. The enclosed notice of meeting identifies each business proposal for your action. These proposals and the vote the Board of Directors recommends are: Proposal Recommended Vote 1. Approval of the potential issuance of shares of our common stock in excess of 19.99% of our outstanding common stock under the terms of our Ironridge financings; FOR 2. Approval and adoption of an amendment to our certificate of incorporation to increase the total number of authorized shares of our capital stock from 75million shares, of which 70million shares are common stock, to 180million shares, of which 175million shares will be common stock; and FOR 3. To transact such other business as may properly come before the meeting or at any adjournment thereof. FOR A Notice of Special Meeting, a form of proxy, and a Proxy Statement containing information about the matters to be acted on at the Special Meeting are enclosed. If you plan to attend the meeting, please mark the appropriate box on your proxy card to help the Company plan for the meeting. You will need an admission card to attend the meeting. If your shares are registered in your name, you are a stockholder of record. Your admission card is attached to your proxy card, and you will need to bring it with you to the meeting. If your shares are in the name of your broker or bank, your shares are held in street name. Ask your broker or bank for an admission card in the form of a legal proxy to bring with you to the meeting. If you do not receive the legal proxy in time, bring your brokerage statement with you to the meeting so that the Company can verify your ownership of the Company’s stock on the record date and admit you to the meeting. However, you will not be able to vote your shares at the meeting without a legal proxy. Your vote is important regardless of the number of shares you own. The Company encourages you to vote by proxy so that your shares will be represented and voted at the meeting even if you cannot attend. All stockholders can vote by written proxy card. Many stockholders also can vote by proxy via a touch-tone telephone from the U.S. and Canada, using the toll-free number on your proxy card or via the Internet using the instructions on your proxy card. In addition, stockholders may vote in person at the meeting as described above. Sincerely, WILLIAM J. CARAGOL Chief Executive Officer NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON JANUARY 27, 2012 TO THE STOCKHOLDERS OF POSITIVEID CORPORATION: A 2012 Special Meeting of Stockholders of PositiveID Corporation, a Delaware corporation, or the Company, whose headquarters are located in Delray Beach, Florida, will be held at our principal executive offices located at 1690 South Congress Avenue, Suite 200, Delray Beach, Florida 33445, on January 27, 2012, at 8:00 a.m., Eastern Standard Time, for the following purposes: 1.To approve the potential issuance of shares of our common stock in excess of 19.99% of our outstanding common stock under the terms of our Ironridge financings; 2.To approve and adopt an amendment to our certificate of incorporation to increase the total number of authorized shares of our capital stock from 75million shares, of which 70million shares are common stock, to 180million shares, of which 175million shares will be common stock; and 3.To transact such other business as may properly come before the meeting and at any adjournment thereof. The Board of Directors has fixed the close of business on December 21, 2011 as the record date for the determination of stockholders entitled to receive notice of the meeting and vote, or exercise voting rights through a voting trust, as the case may be, at the meeting and any adjournments or postponements of the meeting. The Company will make available a list of holders of record of the Company’s common stock as of the close of business on December 21, 2011 for inspection during normal business hours at the offices of the Company, 1690 South Congress Avenue, Suite200, Delray Beach, Florida 33445 for ten business days prior to the meeting. This list will also be available at the meeting. By Order of the Board of Directors WILLIAM J. CARAGOL Chief Executive Officer Delray Beach, Florida December 22, 2011 EACH STOCKHOLDER IS URGED TO VOTE PROMPTLY BY SIGNING AND RETURNING THE ENCLOSED PROXY CARD, USING THE TELEPHONE VOTING SYSTEM, OR ACCESSING THE WORLD WIDE WEB SITE INDICATED ON YOUR PROXY CARD TO VOTE VIA THE INTERNET. IF A STOCKHOLDER DECIDES TO ATTEND THE MEETING, HE OR SHE MAY REVOKE THE PROXY AND VOTE THE SHARES IN PERSON. Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on January 27, 2012 The proxy statement, proxy card and annual report to stockholders are available at: www.proxyvote.com PositiveID Corporation 1690 South Congress Avenue, Suite200 Delray Beach, Florida 33445 PROXY STATEMENT FOR A 2 TO BE HELD ON JANUARY 27, 2012 The Board of Directors of PositiveID Corporation, or the Company, a Delaware corporation, whose principal executive office is located at 1690 South Congress Avenue, Suite200, Delray Beach, Florida 33445, furnishes you with this Proxy Statement to solicit proxies on its behalf to be voted at a 2012 Special Meeting of Stockholders, or the Special Meeting. The Special Meeting will be held at our principal executive offices, on January 27, 2012, at 8:00 a.m., Eastern Standard Time, subject to adjournment or postponement thereof. The proxies also may be voted at any adjournments or postponements of the Special Meeting.
